Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	The Amendments and Remarks filed 8/10/22 in response to the Office Action of 5/13/22 are acknowledged and have been entered.
	Claims 1, 4, 6, 15, 19, 22, 30, 46-48, 51, 59, and 62 are pending.
	Claims 1, 4, 6, 15, 22, 30, 46-48, 51, and 62 have been amended by Applicant.
	Claims 1, 4, 6, 15, 19, 22, 30, 46-48, 51, 59, and 62 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The following Office Action contains NEW GROUNDS of rejections.

Objections Withdrawn
	The objection to claim 22 is withdrawn.

Rejections Withdrawn
	The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.

	The rejection of claims under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Brinkmann et al (WO 2016/207324 A1; 12/29/16; 7/16/20 IDS) is withdrawn.

	The rejection of claim 30 under 35 U.S.C. 102(a)(1) as being anticipated by Wei et al (JBC, 2013, 288(17): 12305-12312) is withdrawn.

	The rejection of claims under 35 U.S.C. 103 as being unpatentable over Brinkmann et al (WO 2016/207324 A1; 12/29/16; 7/16/20 IDS) in view of Folkman, J. (“Angiogenesis in cancer, vascular, rheumatoid, and other diseases” Nature Medicine, Vol. 1, pages 27-31, 1995) and Zasaloff et al. (US Patent No. 6,147,060; April, 1997) is withdrawn.

	The rejection of claims 6, 46-48, 51, 58, 59, and 62 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hu et al (Leuk Res, 2013, 37(11): 1-14) in view of Benton et al (British Journal of Haematology, 2014, 167: 356-365) and Morita et al (Oncology, 2006, 71: 437-445), is withdrawn.

Response to Arguments
Claim Rejections - 35 USC § 102
Claim(s) 30 remains rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al (Leuk Res, 2013, 37(11): 1-14).
Hu et al teaches a cell-based assay comprising contacting cells with a test agent (AZA) and determining the ability of the test agent to increase the amount of DPH1 (Figure 4, in particular). 
As defined by instant claim 30, the method of Hu et al is “for screening agents that have a cytotoxic or cytostatic effect on cells that are resistant to IL3-conjugated diphtheria (IL3-DT) toxin.”
In the Reply of 8/10/22, Applicant argues Hu et al does not teach or suggest IL3-DT or that DPH1 is particularly indicative of IL3-DT response.
The amendments to the claims and the arguments found in the Reply of 8/10/22 have been carefully considered, but are not deemed persuasive. In regards to the argument that Hu et al does not teach or suggest IL3-DT, the claimed method does not require IL-3DT and any correlation between DPH1 and IL3-DT response is inherent. Hu et al teaches all active method steps of the claim. As defined by instant claim 30, the method of Hu et al is “for screening agents that have a cytotoxic or cytostatic effect on cells that are resistant to IL3-conjugated diphtheria (IL3-DT) toxin.”

Claim Rejections - 35 USC § 103
Claims 1, 4, 15, 19, 22, and 30 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Hu et al (Leuk Res, 2013, 37(11): 1-14) in view of Benton et al (British Journal of Haematology, 2014, 167: 356-365) and Morita et al (Oncology, 2006, 71: 437-445).
Hu et al teaches HA22, an immunotoxin with anti-CD22 Fv fused to Pseudomonas exotoxin A, has been shown to produce remissions in some ALL patients and has showed no response in other ALL patients (page 2, in particular). Hu et al further teaches methylation of DPH1 promoter causes resistance of ALL cells to HA22 (abstract and page 2, in particular). Hu et al further teaches AZA is a drug that functions by preventing methylation and that AZA treatment can prevent and reverse resistance of ALL cells to HA22 (page 5, in particular). Hu et al further teaches ALL cells with methylated DPH1 promoter have lower levels of DPH1 and lower levels of ADP-ribosylation of EF2 (Figure 4, in particular). Hu et al further teaches AZA treatment of ALL cells with methylated DPH1 promoter leads to an increase in DPH1 levels, an increase in levels of ADP-ribosylation of EF2 by HA22, and a decrease in ALL cell viability when administered with HA22 (Figure 4, in particular). Hu et al cites Morita et al as teaching efficacy of combination therapy that uses demethylation agents and chemotherapeutic agents (page 6, in particular).
Hu et al does not specifically demonstrate therapeutic regimens comprising assaying patient samples or administering treatments to patients.  However, these deficiencies are made up in the teachings of Benton et al and Morita et al.
Benton et al teaches ALL patients therapeutically benefit from being administered a therapy comprising AZA, which results in hypomethylation (Abstract, in particular).
Morita et al demonstrates synergistic therapeutic benefits of combination therapies comprising cytotoxic therapeutics and AZA and teaches AZA could be a useful medicine that breaks the silencing of various genes and recovers some expressions (page 437, in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform a combined method to identify and treat a human ALL subject with a combination of cytotoxic HA22 and the demethylating agent AZA based on the subject having a methylated DPH1 promoter indicative of HA22 resistance comprising: 
(1) detecting decreased DPH1 level and decreased ADP-ribosylation of EF2 by HA22 in a first sample of ALL cells from the subject as compared to control cells that lack DPH1 promoter methylation (using techniques of Hu et al), identifying the ALL subject as having a methylated DPH1 promoter upon detecting decreased DPH1 levels and decreased ADP-ribosylation of EF2 in a sample of ALL cells from the subject as being resistant to HA22 alone;
(2) administering the demethylating agent AZA (in an effort to overcome resistance to HA22 due to DPH1 methylation);
(3) confirming the AZA has overcome resistance to HA22 by detecting a DPH1 level and ADP-ribosylation of EF2 by HA22 in a second sample of ALL cells from the subject after administering AZA, comparing the level of DPH1 before administering AZA to the level of DPH1 after administering AZA and the ADP-ribosylation before administering AZA to ADP-ribosylation after administering AZA wherein an increase in DPH1 levels after AZA and an increase in ADP-ribosylation after administering AZA indicates AZA has restored the ability of HA22 to treat the ALL; and
(4) then administering HA22 to the subject because Hu et al teaches methylation of DPH1 promoter causes resistance of ALL cells to the ALL therapeutic HA22, AZA is a known ALL therapeutic (see Benton et al) that functions by preventing methylation and that AZA treatment can prevent and reverse resistance of ALL cells to HA22 that results in increased DPH1 levels and an increase in ADP-ribosylation (see Hu et al), and Morita et al demonstrates synergistic therapeutic benefits of combination therapies comprising cytotoxic therapeutics and AZA and also teaches AZA could be a useful medicine that breaks the silencing of various genes and recovers some expressions. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
In the Reply of 8/10/22, Applicant argues cited references do not teach or suggest IL3-DT or that DPH1 is particularly indicative of IL3-DT response.
The amendments to the claims and the arguments found in the Reply of 8/10/22 have been carefully considered, but are not deemed persuasive. In regards to the argument that cited references not teach or suggest IL3-DT, the claimed method does not require IL-3DT and any natural correlation between DPH1 and IL3-DT response is inherent. 
In an effort to expedite prosecution, it is noted the following amendment to claim 1 could obviate claims 1, 4, 15, and 19 from this rejection:
“…IL3-DT toxin, wherein the method further comprises
	i)  administering the IL3-DT toxin if…
	ii) administering a therapy other than the IL3-DT toxin as a single agent if….”

New Rejections
Claim Rejections - 35 USC § 102
Claim(s) 1, 4, 15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fabris et al (Genes, Chromosomes & Cancer, 2008, 47: 781-793).
Fabris et al teaches a method comprising obtaining or providing a sample comprising cells from a human subject, measuring the amount of DPH1 in the cells of the subject sample, and comparing the amount to a human control (Figure 4, in particular).
As defined by the instant claims, the method of Fabris et al (which performs all required recited active steps) is “for identifying the likelihood of a cell(s) in a subject to be resistant to” a recited IL3-conjugated diphtheria (IL3-DT) toxin.

Claim Rejections - 35 USC § 102
Claim(s) 1, 4, 15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vermeer et al (Cancer Res, 2008, 68(8): 2689-2698).
Vermeer et al teaches a method comprising obtaining or providing a sample comprising cells from a human subject, measuring the loss or deletion of 17p13.3-13.1 (which is a detection of loss or deletion of copy number of DPH1) in the cells of the subject sample, and comparing the loss or deletion to a human control lacking the loss or deletion (Table 1, in particular).
As defined by the instant claims, the method of Vermeer et al (which performs all required recited active steps) is “for identifying the likelihood of a cell(s) in a subject to be resistant to” a recited IL3-conjugated diphtheria (IL3-DT) toxin.

Claim Rejections - 35 USC § 102
Claim(s) 1, 4, 15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruening et al (Cancer Research, 1999, 59: 4973-4983).
Bruening et al teaches a method comprising obtaining or providing a sample comprising cells from a human subject, measuring the amount or copy number of DPH1 (same as “OVCA1”) in the cells of the subject sample, and comparing the amount or copy number to a human control (see “the vast majority of the tumors had lost one copy of the OVCAA1 gene” at left column on page 4976 and Figure 3, in particular).
As defined by the instant claims, the method of Bruening et al (which performs all required recited active steps) is “for identifying the likelihood of a cell(s) in a subject to be resistant to” a recited IL3-conjugated diphtheria (IL3-DT) toxin.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 6, 15, 19, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. As stated in the 2019 PEG, abstract ideas include mathematical concepts (including mathematical relationships, formulas, equations, and calculations), mental processes (including concepts performed in the human mind), and certain methods of organizing human activity (including managing personal behavior, relationships, or interactions between people). The rationale for this determination is explained below:
Claims 1, 4, 6, 15, and 19 are directed to abstract ideas and natural phenomenon because the claims recite abstract idea and natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “abstract idea” includes the “comprising” step of claim 1 (a mental processes). The “natural phenomenon” is: copy number, amount, and/or activity of DPH1 correlate with resistance to IL3-DT toxin. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (when considered both individually and as an ordered combination) are limited to well-understood, routine and conventional limitations of measuring copy number, amount, and/or activity of DPH1 in cells from a subject (“Step 2B”). Claim 6 further passively recites said subject is administered IL3-DT toxin in combination with an anti-cancer therapy; however, subjects with cancer are routinely administered anti-cancer therapies such as IL3-DT toxin SL-401 (see Konopleva et al, Blood, 2012, 120(21): Abstract 3625), Frankel et al (Blood, 2013, 122(21): page 2682), and abstract of Frolova et al (BJH, 2014, 166: 862-874)) and said passive administration is not dependent on a particular copy number, amount, and/or activity of DPH1. Well-understood, routine and conventional limitations are not meaningful limitations and are not enough to qualify the claimed method as reciting something “significantly more” than the judicial exception(s) (see Part I.B.1 of the interim Guidance). 
MPEP 2106.05(d)(II) provides a non-limiting list of laboratory techniques recognized by courts as well-understood, routine, conventional activity. These techniques include:
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247. 

Recited active steps of the claims impose no meaningful limit on the scope of the claims, implicate a relevant pre-existing audience, and are recited at a high level of generality such that substantially all methods of measuring copy number, amount, or activity of DPH1 in just any cell of a subject sample would conventionally and routinely perform such steps. Here, the claims do not contain any significant additional elements or steps beyond the observation of judicial exception(s) present when performing routine and conventional methods. Further, just as methods comprising detecting paternal DNA sequences in particular samples by PCR was identified in Ariosa v. Sequenom as "well-known, routine, and conventional" (see first paragraph on page 13 of Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015)) even though the prior art did not demonstrate detecting said paternal DNA sequences in said particular samples by PCR, the methods encompassed by the instant claims are well-known, routine, and conventional.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (common methods of detecting copy number, expression levels, or activity of a known gene) are routinely performed in the art to obtain data regarding expression or activity of a gene. Moreover, “[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility…." Ariosa Diagnostics, Inc., v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015), cert. denied, No. 15-1182, 2016 WL 1117246 (U.S. June 27, 2016). Further, “Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry.” Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013). The claims do not recite something “significantly more” than the judicial exception(s); rather, the claims “simply inform” the natural phenomenon to one performing routine active method steps and do not amount to significantly more than the judicial exception(s). 
In an effort to expedite prosecution, it is noted the following amendment to claim 1 could obviate claims 1, 4, 6, 15, and 19 from this rejection:
“…IL3-DT toxin, wherein the method further comprises
	i)  administering the IL3-DT toxin if…
	ii) administering a therapy other than the IL3-DT toxin as a single agent if….”

Allowable Subject Matter
Claims 46-48, 51, 59, and 62 are allowed.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642